DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-14 and 21 allowed as a result of RCE filed on July 27, 2022.
3.	The closest relevant art is Benner (2008/0092734) wherein Benner discloses a system 10 (corresponding to the “appliance”). See Benner Fig. 1, [0020], [0026]. The system 10 comprises an air flow path extending from a vacuum line 19 (the “appliance inlet”), by which liquid and air are introduced to the system 10, and a clean vacuum return line 26 (the “air outlet”).  The system 10 also comprises a separator chamber 18 (the “water separator’) positioned in the air flow path. See Benner Fig. 1, [0021].  The separator chamber 18 has an input port 16 (“the water separator inlet’), an outlet port 24 (the “water separator air outlet”), and an apex 22 (the “water separator water outlet”) (see Fig. 1, [0021], [0024]).  In operation, the separator chamber 18 separates liquid from air.  The system 10 further comprises a collection chamber 32 (the “water storage chamber’) in fluid flow communication with the apex 22. See Benner Fig. 1, [0024].  The collection chamber 32 stores the liquid separated from the air by the separation chamber 18.  The system 10 also comprises a second valve 30 (the “automatic closure member’) movable between an open position in which the collection chamber 32 is in fluid flow communication with the separator chamber 18, and a closed position in which the collection chamber 32 is isolated from the collection chamber 32. See Benner Fig. 1, [0024].
4.	Claims 1-14 and 21 of this instant patent application differ from the disclosure of Benner  in that an appliance comprises:
(a) an air flow path extending from an appliance inlet, by which water and air are introduced to the appliance, to an air outlet;
(b) a water separator positioned in the air flow path, the water separator having a water separator inlet, a water separator air outlet, and a water separator water outlet wherein, when in operation, the water separator separates the water from the air:
(c) a water storage chamber in fluid flow communication with the water separator water outlet, wherein the water storage chamber stores the water separated from the air by the water separator; 
(d) an automatic closure member which is moveable between an open position in which the water storage chamber is in fluid flow communication with the water separator and a closed position in which the water storage chamber is isolated from the water separator; and the appliance further comprises: 
(e) a shut off member operable to shut off the appliance when the water storage
chamber has a predetermined amount of water therein.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        August 01, 2022